This case having been called on Monday morning, and being then fixed for Thursday following, the jury was discharged until the latter day. Some of the jurors coming from a distance, and the marshal, as it appeared, not being allowed, under the regulations of the treasury, to pay other mileage than at *1145-the beginning and end of the term, THE COURT, upon the application of one of the jurors who came from Harrisburg, gave it as their opinion, that the jurors who came from a distance should be allowed a per diem for those days during which the panel stood adjourned, and not merely, as is the case in regard to jurors living within the city and districts, on those days to which they were from time to time adjourned, and on which they appeared and answered to their names.